DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/29/22 has been entered.  Claims 1, 6 and 10 are amended.  Claim 5 is canceled.  Claims 9, 12- 13, 20- 21 and 23- 24 were previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 4, 6- 8, 10- 11, 14- 19 and 22 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see pp. 10- 14 of Remarks, filed 4/29/22, with respect to the rejection of claims 1- 5, 15- 19 and 22 under 35 U.S.C. § 102(a)(1) as being anticipated by Pearson have been fully considered and are persuasive because Pearson does not disclose the newly added limitation regarding a plurality of suture loops distributed laterally and longitudinally relative to each other along the luminal flexible graft component when the luminal flexible graft component is not radially constricted.  The rejection of claims 1- 5, 15- 19 and 22 under 35 U.S.C. § 102(a)(1) as being anticipated by Pearson has been withdrawn. 
Applicant's arguments, see Remarks, filed 4/29/22, with respect to the rejection of claims 1- 2, 4- 8, 10- 11, 14- 19 and 22 under 35 U.S.C. § 102(a)(1) as being anticipated by Roeder have been fully considered but they are not persuasive.
It is noted that applicant’s Amendment has changed the scope of the claims, requiring a new interpretation of the Roeder reference for the new rejection.
In response to applicant’s argument on p. 16 of the Remarks, filed 4/19/22 that Roeder does not disclose a plurality of suture loops distributed laterally and longitudinally relative to each other along the luminal flexible graft component when the luminal flexible graft component is not radially constricted, in an arrangement that causes the stent graft to be in a radially constricted position when the suture loops are substantially aligned along a longitudinal axis of the stent graft because “Connector 140, however, necessarily is connected to graft material at only one point, 141b, along the chain of loops 141 to enable release of stent graft 112 from a constricted position,” the Office respectfully submits that Roeder discloses suture loops at connector 140 and at suture loops 160 and that suture loops at connector 140 and suture loops 160 are distributed laterally and longitudinally relative to each other (See Annotated Figs. 1, 2 below) (Ps. [0049], [0056]).  
In response to applicant’s argument on p. 17 of the Remarks, filed 4/29/22 that the lateral arrangement in Roeder of the suture loops along a longitudinal length of the luminal flexible graft component is unrelated to whether the stent graft is constrained by the suture loops, the Office respectfully submits that when the stent graft is constrained by the suture loops via the ligatures the suture loops are aligned along the longitudinal axis of the luminal flexible graft component (See Annotated Fig. 2) and when the stent graft is not constrained by the suture loops via the ligatures the suture loops are distributed laterally and longitudinally relative to each other (See Annotated Fig. 1).
Applicant’s arguments, see pp. 17- 19 of Remarks, filed 4/29/22, with respect to the rejection of claims 1- 8, 10- 11, 14- 19 and 22 under 35 U.S.C. § 102(a)(1) as being anticipated by Kratzberg have been fully considered and are persuasive because Kratzberg does not disclose the newly added limitation regarding wherein at least a portion of the suture loops are each nested between an opening of struts of a stent of the plurality of stents.  The rejection of claims 1- 8, 10- 11, 14- 19 and 22 under 35 U.S.C. § 102(a)(1) as being anticipated by Kratzberg has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2, 4, 6- 8, 10- 11, 14- 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US Pub. No. 2014/0180378 A1).  Roeder was cited in the Non-Final Office Action, mailed 3/17/2020.  


    PNG
    media_image1.png
    863
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    853
    732
    media_image2.png
    Greyscale

Regarding claim 1, Roeder discloses a stent graft system, comprising:
a)    a stent graft (112) (Figs. 1- 2, 5- 12) that includes
i)    a luminal flexible graft component (120) (Figs. 1, 4) defining a proximal open end (P) (See Annotated Fig. 1) and a distal open end (D), and having an outside surface and an inside surface extending from the proximal end (P) to the distal end (D), the inside surface defining a lumen having a longitudinal axis,
ii)    a plurality of stents (130a- d, 131) (Figs. 1- 2, 5-9) distributed longitudinally along the luminal flexible graft component (120), and
iii)    a plurality of suture loops (S- 140, S- 160, S-160A) (See Annotated Figs. 1, 2) (Ps. [0049], [0056] - - since adjacent loops 141 are coupled via trigger wire 150 and since when trigger wire 150 is retracted, the loops 141 will de-couple and allow the stent-graft 112 to expand, S- 140 (which is shown as the loop formed by an overlap of 141 ends) is considered a suture loop and S-160, S-160A are also disclosed suture loops) distributed laterally and longitudinally relative to each other along the luminal flexible graft component (120)  when the luminal graft component is not radially constricted (See Annotated Fig. 1 - - showing S-140 and S-160, S-160A distributed laterally and longitudinally relative to each other) (P. [0055] - - luminal graft component is not radially constricted when trigger wire 150 is removed from nose cone 102 and bare stents 110 and stent-graft expand outwardly as in Fig. 1) in an arrangement that causes the stent graft (112) to be in a radially constricted position (Fig. 2) (P. [0055] - - trigger wire 150 extended into holding portion 156 and nose cone 102 to radially constrict stent-graft) when the suture loops (S- 140, S- 160, S-160A) are substantially aligned along a longitudinal axis of the stent graft (112) (See Annotated Fig. 2 - - showing S-140 and S- 160 and/or S-160A substantially aligned along a longitudinal axis of the stent graft (112)),
wherein at least a portion of the suture loops (S- 140, S- 160, S-160A) are each nested between an opening of struts of a stent of the plurality of stents (See Annotated Fig. 1 - - showing at least a portion of the suture loops (S- 140, S- 160) being nested in between the opening of the legs extending out from the bends/apices; alternatively, it is noted that suture loop S-160A is at least partially disposed within the opening of a strut such that at least a portion of each of the suture loops is considered “nested”); and
b)    at least one ligature (L-150) (See Annotated Figs. 1, 2) having a proximal end and a distal end, the ligature (L-150) extending through the suture loops (S-140, S-160, S-160A) (See Annotated Figs. 1, 2), wherein tension on the ligature (L- 150) or stiffness of the ligature (L-150) substantially aligns the suture loops (S-140, S-160, S-160A) along the longitudinal axis of the luminal flexible graft component (See Annotated Fig. 2 - - showing suture loops (S-140, S-160, S-160A) substantially aligned with the longitudinal axis), thereby at least partially radially constricting the stent graft (112).
Regarding claim 2, Roeder further discloses wherein the plurality of stents (130a- d, 131) are formed of a shape memory alloy (P. [0044]).
Regarding claim 4, Roeder further discloses wherein at least a portion of each of the stents (130a- d, 131) include struts that are joined at opposite ends to define distal and proximal apices (P. [0044] - - zigzag configuration that comprising a plurality of structural members connected together at their ends by bends), and wherein the stents (130a- d, 131) are fixed circumferentially about the luminal flexible graft component (120).
Regarding claim 6, Roeder further discloses wherein a majority of the suture loops (S160A, S-160) are closer to the proximal end of the stent graft (P) than the distal end of the stent graft (D).
Regarding claim 7, Roeder further discloses wherein at least one suture loop (S-140) is closer to the distal end of the stent graft (D) than to the proximal end of the stent graft (P) (See any Annotated Fig. 1).
Regarding claim 8, Roeder further discloses wherein the plurality stents (130a- d, 131) that are radially constricted by the ligatures (150) are radially self-expanding (P. [0059]).
Regarding claim 10, Roeder further discloses wherein a plurality of ligatures (L-150, L-150- 2, L-150- 3) extend through the suture loops (140, 160) ( it is noted that each of L-150- 2, L-150- 3 has a corresponding set of loops similar to S-140, S-160, S-160A), each ligature (L-150, L-150- 2, L-150- 3) extending through a portion of the suture loops (140, 160) predominately distributed at a distinct longitudinal section of the luminal flexible graft component (120), whereby independent selective tension or withdrawal of each ligature (L-150, L-150- 2, L-150- 3) will independently control radial expansion of the plurality of stents (130a- d, 131) from the constricted position (Fig. 2) to an expanded position at each respective longitudinal section of the stent graft (See Figs. 7- 9) (Ps. [0076], [0078]- [0079]- - sequential expansion).
Regarding claim 11, Roeder further discloses wherein the plurality of stents (130a- d, 131) that are radially constricted by the ligatures (L-150, L-150- 2, L-150- 3) of at least one longitudinal section are radially self-expanding (P. [0059]).
  Regarding claim 14, Roeder further discloses wherein at least a portion of the ligatures (L-150, L-150- 2, L-150- 3) are sufficiently rigid to maintain the plurality of stents of the respective longitudinal section (130a- d, 131) in the constricted position (See Figs. 5- 9) (Ps. [0053]- [0055]).
Regarding claim 15, Roeder further discloses wherein the ligature (L-150, L-150- 2, L-150- 3) includes at least one member selected from the group consisting of a wire, a thread and a cord (P. [0053]).
Regarding claim 16, Roeder further discloses wherein the ligature (L-150, L-150- 2, L-150- 3) is a wire (P. [0053]).
Regarding claim 17, Roeder further discloses wherein the wire (L-150, L-150- 2, L-150- 3) includes at least one member selected from the group consisting of a shape-memory alloy, stainless steel, a polymer and plastic (P. [0053]).
Regarding claim 18, Roeder further discloses wherein the shape memory alloy is nitinol (P. [0053]).  It is noted that applicant has not positively recited a shape-memory alloy in claim 17.
Regarding claim 19, Roeder further discloses further including a handle (discussed, not shown) (P. [0053]) from which the ligature (L-150, L-150- 2, L-150- 3) extends, and a guidewire catheter (104) (P. [0074] - - delivery system 100 is advanced over a guidewire to treatment site) supporting the stent graft (112).
Regarding claim 22, Roeder further discloses wherein at least a portion of the suture loops (140, 160) and at least one associated ligature (L-150, L-150- 2, L-150- 3) extending through the suture loops are at the outside surface of the stent graft (112) (See Figs. 1, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub. No. 2014/0180378 A1) in view of Pearson et al. (US Pub. No. 2013/0289713 A1).  Pearson was cited in the Non-Final Office Action, mailed 3/17/2020.  
Regarding claim 3, Roeder discloses the apparatus of claim 2, but Roeder does not disclose a fenestration.
However, Pearson teaches circumferentially constraining sutures for a stent graft
(claim 3) wherein the luminal flexible graft component (102) (Fig. 1) defines a fenestration (117) (Fig. 1) (P. [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the Roeder flexible luminal graft component in order to include a fenestration as taught by Pearson because it would allow the stent graft disclosed by Roeder to be positioned within the aorta distal of the superior mesenteric artery (SMA) and to extend around and/or frame the ostium of the SMA (Pearson - - P. [0023]).  The motivation for the modification would have been to avoid blockage of blood flow into the superior mesenteric artery (SMA) (Pearson - - P. [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771